Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Alexis David Sandoval, Appellant                      Appeal from the 183rd District Court of
                                                      Harris County, Texas (Tr. Ct. No.
No. 06-21-00041-CR         v.                         1475969).         Memorandum        Opinion
                                                      delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Alexis David Sandoval, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 21, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk